                                          Case 1:20-cr-00040-BAH Document 220-11 Filed 05/28/21 Page 1 of 2




                                                                                                                  G11adalajara, Jalisco
                                                                                                              25 de marzo de 2021 .


Estimado sefior o senora,


        Buenas tardes, me llamo Deyanira Gonzalez, curso la carrera de Mercadote~nia al igual
q11e mi prima Jessica lo hizo, en el Institt1to Tecnol6gico de Estudios Superiores de Occidente.
Jessica es m1a 111t1jer inteligente, ed11cada, 11oble, y tm g1·ru1 ejen1plo a seguir. Pue la prin1era
inujer de mi familia que se propuso estudiar y con 1nucho esfuerzo egres6 con honores. Al
co11cl11ir su carrera se enfoc6 en trabajar para poder asegurarse de que a su hijo nunca le faltara
nada. Ahora tiene dos hijos y son su m11ndo entero. Cuando hablas con su hijo mayor, puedes
                                                                                                              -
observar el gran trabajo q11e ha hecho co1110 i11adre ya que es un 11ifio respetuoso, respo11sable,
y inuy inteligente. Su nifia es dulce )' tiema.
        Jessica tiene un gran coraz6n, a sus primos 1nenores nos inculc6 desde muy chicos el
deber de ayt1dar al pr6jimo. Organiza colectas de alimentos, ropa, jugt1etes, y los dona a
diferentes centros y programas. Es 1111 ejemplo de m11cl1os q11e de1nuestran que Jessica es u11a
n111jer fe11ome11al. S11s       h~jos   y toda la familia la eA.'trafiru11os, si11cerame11te agradezco la
oportunidad qt1e se nos otorg6 de ser escuchados a traves de esta carta. Le pedimos que sea
compasiva y misericordiosa con s11 sentencia.


Sinceramente,
Deyanira Gonzalez
                            '




                                                                                                                                          EXHIBIT 11
       Case 1:20-cr-00040-BAH Document 220-11 Filed 05/28/21 Page 2 of 2




                                                                                Guadalajara, Jalisco
                                                                                   March 25, 2021

Dear Sir or Madam,

        Good afternoon, my name is Deyanira Gonzalez, I am currently studying marketing just
like my cousin Jessica did, in the Instituto Tecnológico de Estudios Superiores Occidente. Jessica
is a woman who is very intelligent, educated, noble and a great role model. She was the first woman
in the family that pursued her studies and with a lot of effort graduated with honors. When she
finished her studies, she focused on working to be able to ensure that nothing her son has
everything he needed. Now she has two children, and they are her entire world. When you speak
with her oldest son, you can observe the great job she did as a mother since he is a very respectful,
responsible and very intelligent boy. Her daughter is sweet and kind.

       Jessica has a big heart, she instilled in us, her younger cousins, since we were young to be
good Samaritans and help others. [She] organizes food, clothing and toy drives and she also
donated to different centers and programs. She is a role model to others and shows that Jessica is
a phenomenal woman. Her children are and her entire family misses her, sincerely we thank you
the opportunity that you gave us to be heard through this letter. We ask for compassion and mercy
with her sentence.

Sincerely,

Deyanira Gonzalez
